Title: To James Madison from William Lattimore, 6 December 1814
From: Lattimore, William
To: Madison, James


        
          Sir,
          House of Rep. Dec. 6th 1814
        
        William Crawford Esqr. of the town of Mobile, has requested me by letter to state, that he wishes to fill the vacancy of Attorney for the U. States in the Miss. Territory produced by the resignation of Mr. Anderson. I do not know Mr. C. personally; but his character & correspondence have given me a favorable opinion of his merits, and as I understand that he has acted as Attorney for the U.S. during his residence at Mobile, I should presume that he is worthy of the office he asks. He is at present one of the commissioners appointed under the act to ascertain the titles & claims to

lands lying below the 31st degree of N. latitude, which business, he informs me, is nearly brought to a close.
        A reluctance to call off the attention of the acting Secretary of State, for a moment, from a variety of important concerns, must be my apology for troubling you with a direct communication on this subject. I am Sir, with very great respect your most obt Servant
        
          Wm Lattimore
        
      